DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20, as originally filed, are currently pending and have been considered below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 11, 12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al., Korean Patent Application No. KR 20180051745, hereinafter, “Young”, and further in view of Hiroi et al., U.S. Publication No. 2016/0109617, hereinafter, “Hiroi”.

As per claim 1, Young discloses an information processing system comprising: 
at least one vehicle; and a server configured to communicate with the at least one vehicle, wherein the at least one vehicle acquires an image obtained by imaging an outside and an imaging position of the image (Young, ¶0018, a server storing weather information of each region; An image sensor for photographing an atmospheric image outside the vehicle; receiving weather information of an area where the vehicle is currently located from the server; Young, ¶0019, A location detection device for detecting information on a humid area around the vehicle together with a current location of the vehicle), 
the at least one vehicle or the server generates, based on at least the image, floating substance information on an atmospheric floating substance around the imaging position (Young, ¶0018, determining a front visibility pollution level based on the weather information and the atmospheric image to determine the front visibility pollution level; Young, ¶0019, A location detection device for detecting information on a humid area around the vehicle together with a current location of the vehicle; further comprising, the controller may determine a forward visibility pollution level including the information on the humid area along with the weather information and the atmospheric image).
Young does not explicitly disclose the following limitations as further recited however Hiroi discloses 
a substance presence area, based on display information that includes the floating substance information and the imaging position is superimposed and displayed on a map (Hiroi, ¶0097, The control unit 21 in the server apparatus 2 generates a map of the weather condition associated with the map data stored in the storage unit 22 (hereinafter referred to as “the weather map”), based on the weather information and the position information received from the navigation apparatus 1 via the communication unit 23. In this case, the control unit 21 generates the weather map indicating the weather condition of the areas obtained by dividing the map into predetermined areas (e.g., an area of 500×500 m), based on the weather information and the position information received from the plural navigation apparatuses 1; Hiroi, ¶0098, the control unit 21 generates the weather map by assigning the weather condition indicating the received weather information (i.e., the information indicating “Rain” or “No Rain”, or the information indicating one of “Small Rain”, “Medium Rain”, “Heavy Rain” and “No Rain”) to the area corresponding to the received position information. Then, the control unit 21 transmits the generated weather map in response to the request from a predetermined terminal device (including the navigation apparatus 1); Hiroi, ¶0099, the control unit 21 generates the weather map by assigning the newest weather condition, among the weather conditions indicated by the weather information received from the plural navigation apparatuses 1 for the same area, to the area).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Young to include a specific map area of the location of weather events as taught by Hiroi in order to provide a means to determine accurate weather conditions at specific locations and areas (Hiroi, Abstract).

As per claim 2, Young and Hiroi disclose the information processing system according to claim 1, wherein the image is obtained by further imaging a landscape outside the at least one vehicle and a humidity outside the at least one vehicle (Young, ¶0018, a server storing weather information of each region; An image sensor for photographing an atmospheric image outside the vehicle; receiving weather information of an area where the vehicle is currently located from the server; Young, ¶0019, A location detection device for detecting information on a humid area around the vehicle together with a current location of the vehicle).

As per claim 11, Young discloses a non-transitory computer-readable medium having instructions stored therein, which when executed by a processor in an information processing device that is mounted in a vehicle cause the processor to: 
acquire an image obtained by imaging an outside and an imaging position of the image (Young, ¶0018, a server storing weather information of each region; An image sensor for photographing an atmospheric image outside the vehicle; receiving weather information of an area where the vehicle is currently located from the server; Young, ¶0019, A location detection device for detecting information on a humid area around the vehicle together with a current location of the vehicle); and 
generate, based on at least the image, floating substance information on an atmospheric floating substance around the imaging position (Young, ¶0018, determining a front visibility pollution level based on the weather information and the atmospheric image to determine the front visibility pollution level; Young, ¶0019, A location detection device for detecting information on a humid area around the vehicle together with a current location of the vehicle; further comprising, the controller may determine a forward visibility pollution level including the information on the humid area along with the weather information and the atmospheric image).
Young does not explicitly disclose the following limitations as further recited however Hiroi discloses
wherein a substance presence area, based on display information that includes the floating substance information and the imaging position is superimposed and displayed on a map (Hiroi, ¶0097, The control unit 21 in the server apparatus 2 generates a map of the weather condition associated with the map data stored in the storage unit 22 (hereinafter referred to as “the weather map”), based on the weather information and the position information received from the navigation apparatus 1 via the communication unit 23. In this case, the control unit 21 generates the weather map indicating the weather condition of the areas obtained by dividing the map into predetermined areas (e.g., an area of 500×500 m), based on the weather information and the position information received from the plural navigation apparatuses 1; Hiroi, ¶0098, the control unit 21 generates the weather map by assigning the weather condition indicating the received weather information (i.e., the information indicating “Rain” or “No Rain”, or the information indicating one of “Small Rain”, “Medium Rain”, “Heavy Rain” and “No Rain”) to the area corresponding to the received position information. Then, the control unit 21 transmits the generated weather map in response to the request from a predetermined terminal device (including the navigation apparatus 1); Hiroi, ¶0099, the control unit 21 generates the weather map by assigning the newest weather condition, among the weather conditions indicated by the weather information received from the plural navigation apparatuses 1 for the same area, to the area).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Young to include a specific map area of the location of weather events as taught by Hiroi in order to provide a means to determine accurate weather conditions at specific locations and areas (Hiroi, Abstract).

As per claim 12, Young and Hiroi disclose the non-transitory computer-readable medium according to claim 11, wherein the image is obtained by further imaging a landscape outside the vehicle and a humidity outside the vehicle (Young, ¶0018, a server storing weather information of each region; An image sensor for photographing an atmospheric image outside the vehicle; receiving weather information of an area where the vehicle is currently located from the server; Young, ¶0019, A location detection device for detecting information on a humid area around the vehicle together with a current location of the vehicle).

As per claim 16, Young discloses an information processing method that is carried out by an information processing system that is equipped with at least one vehicle and a server that can communicate with the at least one vehicle, the method comprising: 
acquiring an image obtained by imaging an outside and an imaging position of the image (Young, ¶0018, a server storing weather information of each region; An image sensor for photographing an atmospheric image outside the vehicle; receiving weather information of an area where the vehicle is currently located from the server; Young, ¶0019, A location detection device for detecting information on a humid area around the vehicle together with a current location of the vehicle); and 
generating, based on at least the image, floating substance information on an atmospheric floating substance around the imaging position (Young, ¶0018, determining a front visibility pollution level based on the weather information and the atmospheric image to determine the front visibility pollution level; Young, ¶0019, A location detection device for detecting information on a humid area around the vehicle together with a current location of the vehicle; further comprising, the controller may determine a forward visibility pollution level including the information on the humid area along with the weather information and the atmospheric image).
Young does not explicitly disclose the following limitations as further recited however Hiroi discloses
wherein a substance presence area, based on display information that includes the floating substance information and the imaging position is superimposed and displayed on a map Hiroi, ¶0097, The control unit 21 in the server apparatus 2 generates a map of the weather condition associated with the map data stored in the storage unit 22 (hereinafter referred to as “the weather map”), based on the weather information and the position information received from the navigation apparatus 1 via the communication unit 23. In this case, the control unit 21 generates the weather map indicating the weather condition of the areas obtained by dividing the map into predetermined areas (e.g., an area of 500×500 m), based on the weather information and the position information received from the plural navigation apparatuses 1; Hiroi, ¶0098, the control unit 21 generates the weather map by assigning the weather condition indicating the received weather information (i.e., the information indicating “Rain” or “No Rain”, or the information indicating one of “Small Rain”, “Medium Rain”, “Heavy Rain” and “No Rain”) to the area corresponding to the received position information. Then, the control unit 21 transmits the generated weather map in response to the request from a predetermined terminal device (including the navigation apparatus 1); Hiroi, ¶0099, the control unit 21 generates the weather map by assigning the newest weather condition, among the weather conditions indicated by the weather information received from the plural navigation apparatuses 1 for the same area, to the area).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Young to include a specific map area of the location of weather events as taught by Hiroi in order to provide a means to determine accurate weather conditions at specific locations and areas (Hiroi, Abstract).

As per claim 17, Young and Hiroi disclose the information processing method according to claim 16, wherein the image is obtained by further imaging a landscape outside the at least one vehicle and a humidity outside the at least one vehicle (Young, ¶0018, a server storing weather information of each region; An image sensor for photographing an atmospheric image outside the vehicle; receiving weather information of an area where the vehicle is currently located from the server; Young, ¶0019, A location detection device for detecting information on a humid area around the vehicle together with a current location of the vehicle).


Claim(s) 3, 4, 13, 14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al., Korean Patent Application No. KR 20180051745, hereinafter, “Young”, in view of Hiroi et al., U.S. Publication No. 2016/0109617, hereinafter, “Hiroi” as applied to claim 1, 11 and 16 above, and further in view of Alger et al., U.S. Publication No. 2016/0318368, hereinafter, “Alger”.

As per claim 3, Young and Hiroi disclose the information processing system according to claim 1, and provides display information to a client, the display information including the at least one pair of the floating substance information and the stored imaging position corresponding thereto (Young, ¶0018, receiving weather information of an area where the vehicle is currently located from the server) but do not explicitly disclose the following limitations as further recited however Alger discloses
wherein the server stores at least one pair of the floating substance information and the imaging position corresponding thereto (Alger, ¶0022, some of these sensors may not be attached to the current vehicle but may be road-side sensors, sensors on other vehicles that report to a centralized information source or otherwise broadcast their information to other vehicles via short-range wireless communication; Alger, ¶0053, Additional servers may provide additional information useable in determining air quality of geographical areas including servers that collect information from vehicle mounted sensors ... These sensors may specify different types of environmental conditions directed to air quality including detected amounts of contaminants in the air; Alger, ¶0073; Alger, ¶0083).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Young and Hiroi to include the centralized information server as taught by Alger in order to provide a distributed information source for disseminating air particulate information as to current and predicted weather information and air quality information of the environment in which vehicles are traveling (Alger, ¶0047).

As per claim 4, Young, Hiroi and Alger disclose the information processing system according to claim 3, wherein the at least one vehicle or the server generates the floating substance information indicating that the atmospheric floating substance around the at least one vehicle contains a substance that is different from any of water, pollen, and yellow dust, when a contrast of the image is lower than a first reference value, a tint of the image is different from a reference color, and the humidity is lower than a second reference value (Alger, ¶0022, vehicle mounted cameras may be utilized to take images and analyze portions of the image indicative of potentially bad quality air. Images in which dark clouds of black smoke being expelled from exhaust of vehicles, images of smog-like haze over cities or on the horizon, indications of smoke that had previously been missing; Alger, ¶0023, information sources may include … sensor data collected from vehicle mounted or road-side sensors reported to the information source, pollution map data, historical air quality data for the location, weather report information (humidity, temperature, and pollen counts, for example), and/or the like; Alger, ¶0029 [haze corresponds to contrast; dark black smoke corresponds to reference color / contrast; humidity report corresponds to humidity]).

As per claim 13, Young and Hiroi disclose the non-transitory computer-readable medium according to claim 11, and provide display information to a client, the display information including the at least one pair of the floating substance information and the stored imaging position corresponding thereto (Young, ¶0018, receiving weather information of an area where the vehicle is currently located from the server), but do not explicitly disclose the following limitations as further recited however Alger discloses 
wherein the instructions further cause the processor to store at least one pair of the floating substance information and the imaging position corresponding thereto (Alger, ¶0022, some of these sensors may not be attached to the current vehicle but may be road-side sensors, sensors on other vehicles that report to a centralized information source or otherwise broadcast their information to other vehicles via short-range wireless communication; Alger, ¶0053, Additional servers may provide additional information useable in determining air quality of geographical areas including servers that collect information from vehicle mounted sensors ... These sensors may specify different types of environmental conditions directed to air quality including detected amounts of contaminants in the air; Alger, ¶0073; Alger, ¶0083).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Young and Hiroi to include the centralized information server as taught by Alger in order to provide a distributed information source for disseminating air particulate information as to current and predicted weather information and air quality information of the environment in which vehicles are traveling (Alger, ¶0047).

As per claim 14, Young, Hiroi and Alger disclose the non-transitory computer-readable medium according to claim 13, wherein the instructions further cause the processor to generate the floating substance information indicating that the atmospheric floating substance around the vehicle contains a substance that is different from any of water, pollen, and yellow dust, when a contrast of the image is lower than a first reference value, a tint of the image is different from a reference color, and the humidity is lower than a second reference value (Alger, ¶0022, vehicle mounted cameras may be utilized to take images and analyze portions of the image indicative of potentially bad quality air. Images in which dark clouds of black smoke being expelled from exhaust of vehicles, images of smog-like haze over cities or on the horizon, indications of smoke that had previously been missing; Alger, ¶0023, information sources may include … sensor data collected from vehicle mounted or road-side sensors reported to the information source, pollution map data, historical air quality data for the location, weather report information (humidity, temperature, and pollen counts, for example), and/or the like; Alger, ¶0029 [haze corresponds to contrast; dark black smoke corresponds to reference color / contrast; humidity report corresponds to humidity]).

As per claim 18, Young and Hiroi disclose the information processing method according to claim 16, and providing display information to a client, the display information including the at least one pair of the floating substance information and the stored imaging position corresponding thereto (Young, ¶0018, receiving weather information of an area where the vehicle is currently located from the server) but do not explicitly disclose the following limitations as further recited however Alger discloses 
wherein the method further comprises storing at least one pair of the floating substance information and the imaging position corresponding thereto (Alger, ¶0022, some of these sensors may not be attached to the current vehicle but may be road-side sensors, sensors on other vehicles that report to a centralized information source or otherwise broadcast their information to other vehicles via short-range wireless communication; Alger, ¶0053, Additional servers may provide additional information useable in determining air quality of geographical areas including servers that collect information from vehicle mounted sensors ... These sensors may specify different types of environmental conditions directed to air quality including detected amounts of contaminants in the air; Alger, ¶0073; Alger, ¶0083).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Young and Hiroi to include the centralized information server as taught by Alger in order to provide a distributed information source for disseminating air particulate information as to current and predicted weather information and air quality information of the environment in which vehicles are traveling (Alger, ¶0047).

As per claim 19, Young, Hiroi and Alger disclose the information processing method according to claim 18, wherein the method further comprises generating the floating substance information indicating that the atmospheric floating substance around the at least one vehicle contains a substance that is different from any of water, pollen, and yellow dust, when a contrast of the image is lower than a first reference value, a tint of the image is different from a reference color, and the humidity is lower than a second reference value (Alger, ¶0022, vehicle mounted cameras may be utilized to take images and analyze portions of the image indicative of potentially bad quality air. Images in which dark clouds of black smoke being expelled from exhaust of vehicles, images of smog-like haze over cities or on the horizon, indications of smoke that had previously been missing; Alger, ¶0023, information sources may include … sensor data collected from vehicle mounted or road-side sensors reported to the information source, pollution map data, historical air quality data for the location, weather report information (humidity, temperature, and pollen counts, for example), and/or the like; Alger, ¶0029 [haze corresponds to contrast; dark black smoke corresponds to reference color / contrast; humidity report corresponds to humidity]).


Claim(s) 5, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al., Korean Patent Application No. KR 20180051745, hereinafter, “Young”, in view of Hiroi et al., U.S. Publication No. 2016/0109617, hereinafter, “Hiroi”, in view of Alger et al., U.S. Publication No. 2016/0318368, hereinafter, “Alger” as applied to claims 4, 14 and 19 above, and further in view of Bang, Korean Patent Application No. KR 20130129646, hereafter, “Bang”.

As per claim 5, Young, Hiroi and Alger disclose the information processing system according to claim 4, wherein the at least one vehicle or the server generates the floating substance information indicating that the atmospheric floating substance around the at least one vehicle contains water, when the contrast of the image is lower than the first reference value (Young, ¶0026, The forward-looking pollution level is determined in proportion to the air pollution index included in the meteorological information, the fine dust concentration and the fog index; The controller calculates the air pollution degree through the air image, but is determined in proportion to the air pollution degree; The controller calculates the high humidity through the high humidity area information, but may be determined in proportion to the high humidity; Young, ¶0027, when the front field pollution level is greater than or equal to the first reference level, the wiper maybe controlled to operate) but do not explicitly disclose the following limitations as further recited however Bang discloses 
wherein the vehicle or the server generates the floating substance information indicating that the atmospheric floating substance around the vehicle contains water, when the humidity is equal to or higher than the second reference value (Bang, ¶0030-0031, determine whether a situation in which fog may be formed by first checking the ambient brightness using the illuminance sensor, and secondly, the wiper By checking that the humidity is high ... the dew point temperature calculation step (S20) is a step of calculating the dew point temperature when the operating speed of the wiper is 0 or less than a first set speed; Bang, ¶0033-0034, fog is defined as fog when water vapor in the air becomes water droplets (water droplets) and floats to reduce visibility... the condition of fog generation is when the relative humidity in the atmosphere is near 100%, and the air is cooled to below the dew point temperature ... when the relative humidity is near 100%, specifically, when the operating speed of the wiper is 0 or the first set speed(that is, the first step operation), there is a very high possibility that there is a fog; Bang, ¶0038-0039, The dew point temperature calculation step (S20), when the relative humidity is less than 85%, does not satisfy the condition in which fog will occur … the dew point temperature is not separately calculated ... the dew point temperature calculation step S20 may be defined as a step of separately calculating the dew point temperature only when the relative humidity according to the outdoor temperature and humidity sensed by the temperature/humidity sensor is 85% or more). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Young, Hiroi and Alger to include the specific illuminance and humidity calculations as taught by Bang in order to provide a means to distinguish conditions between when fog is expected to occur and when other weather conditions are present (Bang, ¶0033-0039). 

Regarding claim(s) 15 and 20: 
A corresponding reasoning as given earlier (see rejection of claim(s) 5) applies, mutatis mutandis, to the subject-matter of claim(s) 15 and 20, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 5.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al., Korean Patent Application No. KR 20180051745, hereinafter, “Young”, in view of Hiroi et al., U.S. Publication No. 2016/0109617, hereinafter, “Hiroi”, in view of Alger et al., U.S. Publication No. 2016/0318368, hereinafter, “Alger” as applied to claim 4 above, and further in view of Hwang et al., U.S. Publication No. 2015/0168167, hereinafter, “Hwang”.

As per claim 6, Young, Hiroi and Alger disclose the information processing system according to claim 4, wherein the at least one vehicle or the server generates the floating substance information indicating that the atmospheric floating substance around the at least one vehicle contains pollen or yellow dust (Young, ¶0039, the meteorological information stored in the server 1 may be weather prediction information such as air pollution index and fine dust concentration according to yellow sand or smoke for each; Young, ¶0041, when fog rain or yellow sand rain falls in the area where the vehicle is located, the actual degree of spraying of the atmosphere can be photographed), but do not explicitly disclose the following limitations as further recited however Hwang discloses 
when the contrast of the image is lower than the first reference value and the tint of the image is the reference color (Hwang, ¶0012, an imaging device (e.g., a camera, a video camera, or the like) configured to photograph an exterior environment surrounding the vehicle, and the weather state may include rainfall, snowfall, fog, and yellow dust; Hwang, ¶0026, The imaging device 53 may be configured to process an image frame of a still image or a video obtained by an image sensor in a photographing mode. The image frame processed by the imaging device 53 may be transmitted to the telematics terminal 100; Hwang, ¶0035, The controller 170 may also be configured to determine whether fog or yellow dust is generated based on image data received from the imaging device 53 … fog and yellow dust may be present on the photographed image and whether fog or yellow dust is generated may be determined by extracting a representative color expressed on a region of the image data. A white-based color may be set as the representative color of fog, and a yellow-based a yellow-based color may be set as the representative color; Hwang, ¶0040, The telematics server 200 may be configured to generate … current visibility range information according to fog, current visibility range information according to yellow dust … the telematics server 200 may be configured to collect image information regarding fog … and determine a level (or seriousness) of fog by performing image processing, such as removal of noise. The telematics server 200 may be configured to convert the determined level of fog into a visibility range, and generate current visibility range information based on the fog). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Young, Hiroi and Alger to include the contrast / visibility and color detection algorithm as taught by Hwang in order to provide an additional means to determine and provide various weather information to a driver of a vehicle along a desired route (Hwang, ¶0003).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al., Korean Patent Application No. KR 20180051745, hereinafter, “Young”, in view of Hiroi et al., U.S. Publication No. 2016/0109617, hereinafter, “Hiroi”, in view of Alger et al., U.S. Publication No. 2016/0318368, hereinafter, “Alger” as applied to claim 4 above, and further in view of Faber et al., U.S. Publication No. 2014/0233805, hereinafter, “Faber”.

As per claim 7, Young, Hiroi and Alger disclose the information processing system according to claim 4, but do not explicitly disclose the following limitations as further recited however Faber discloses wherein the at least one vehicle or the server generates the floating substance information indicating that there is no atmospheric floating substance around the at least one vehicle, when the contrast of the image is equal to or higher than the first reference value (Faber, ¶0035, An image having fog, for example, may have a large-surface, flat gradient pattern and may be comparatively dark; Faber, ¶0048, FIG. 11 shows an example of results of a changed feature space for a light spot ahead of the vehicle in three different weather situations. A configuration 1102 of the light spot in clear air, a configuration 1104 of the light spot in light fog, and a configuration 1106 of the light spot in fog are shown. The width of the light spot in a camera image is plotted on the abscissa, and the height of the light spot in the camera image is plotted on the ordinate. The light spot has a different position, shape, and dimension, depending on the weather situation; Faber, ¶0049). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Young, Hiroi and Alger to include the condition of recognizing when there are no particulates floating in the atmosphere as taught by Faber in order to provide a means to distinguish the different types of weather information by evaluating the difference in illumination and reflectance between images of different weather conditions (Faber, ¶0049).


Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al., Korean Patent Application No. KR 20180051745, hereinafter, “Young”, in view of Hiroi et al., U.S. Publication No. 2016/0109617, hereinafter, “Hiroi”, in view of Alger et al., U.S. Publication No. 2016/0318368, hereinafter, “Alger” as applied to claim 3 above, and further in view of Park et al., U.S. Publication No. 2017/0113512, hereinafter, “Park”.

As per claim 8, Young, Hiroi and Alger disclose the information processing system according to claim 3, but do not explicitly disclose the following limitations as further recited however Park discloses wherein the at least one vehicle or the server acquires a position of a generation source of the atmospheric floating substance based on a position of the at least one vehicle and the image, upon detecting the generation source from the image reflecting the generation source, and the server provides the display information including the position of the generation source (Park, ¶0006, a camera configured to capture an outside image of the vehicle; and a processor configured to: identify an object from the outside image; Park, ¶0007, determine that the air circulation mode is the first air circulation mode or the second air circulation mode based on location information, wind direction information, or wind speed information, the location information indicating a location of the object … The processor is configured to generate the location information, the wind direction information, and the wind speed information based on the outside image … The processor is configured to: determine a wind direction from the object toward the vehicle, determine a distance between the object and the vehicle; Park, ¶0113; Park, ¶0114, in a state where a contamination-causing object, a contamination-inducing object, or a contamination-indicating object has been detected as an object, upon acquisition of information about wind blowing toward the vehicle from the position of the object; Park, ¶0131, The processor 170 may determine whether to switch to the outside air circulation mode or the inside air circulation mode in further consideration of wind direction information or wind speed information in addition to the information about the distance to the object). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teaching of Young, Hiroi and Alger to include the wind speed and direction information as taught by Park in order to determine when to recirculate air within the vehicle or enable the circulation of outside air within the cabin of the vehicle (Park, ¶0131).

As per claim 9, Young, Hiroi, Alger and Park disclose the information processing system according to claim 8, wherein the server acquires a wind direction at the generation source, and provides the display information including the position of the generation source and the wind direction(Park, ¶0006, a camera configured to capture an outside image of the vehicle; and a processor configured to: identify an object from the outside image; Park, ¶0007, determine that the air circulation mode is the first air circulation mode or the second air circulation mode based on location information, wind direction information, or wind speed information, the location information indicating a location of the object … The processor is configured to generate the location information, the wind direction information, and the wind speed information based on the outside image … The processor is configured to: determine a wind direction from the object toward the vehicle, determine a distance between the object and the vehicle; Park, ¶0113; Park, ¶0114, in a state where a contamination-causing object, a contamination-inducing object, or a contamination-indicating object has been detected as an object, upon acquisition of information about wind blowing toward the vehicle from the position of the object; Park, ¶0131, The processor 170 may determine whether to switch to the outside air circulation mode or the inside air circulation mode in further consideration of wind direction information or wind speed information in addition to the information about the distance to the object). 

As per claim 10, Young, Hiroi and Alger disclose the information processing system according to claim 3, but do not explicitly disclose the following limitations as further recited however Park discloses wherein the server acquires a wind direction and wind speed, and the server determines a shape and a size of the substance presence area based on the wind direction and the wind speed (Park, ¶0006, a camera configured to capture an outside image of the vehicle; and a processor configured to: identify an object from the outside image; Park, ¶0007, determine that the air circulation mode is the first air circulation mode or the second air circulation mode based on location information, wind direction information, or wind speed information, the location information indicating a location of the object … The processor is configured to generate the location information, the wind direction information, and the wind speed information based on the outside image … The processor is configured to: determine a wind direction from the object toward the vehicle, determine a distance between the object and the vehicle; Park, ¶0113; Park, ¶0114, in a state where a contamination-causing object, a contamination-inducing object, or a contamination-indicating object has been detected as an object, upon acquisition of information about wind blowing toward the vehicle from the position of the object; Park, ¶0131, The processor 170 may determine whether to switch to the outside air circulation mode or the inside air circulation mode in further consideration of wind direction information or wind speed information in addition to the information about the distance to the object). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teaching of Young, Hiroi and Alger to include the wind speed and direction information as taught by Park in order to determine when to recirculate air within the vehicle or enable the circulation of outside air within the cabin of the vehicle (Park, ¶0131).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 12 and 13 of U.S. Patent No. 11,250,275. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the current invention are anticipated by claims 1-8, 12 and 13 of U.S. Patent No. 11,250,275 in that claims 1-8, 12 and 13 of U.S. Patent No. 11,250,275 contain all the limitations of claims 1-20 of the current application and are therefore not patently distinct from claims 1-8, 12 and 13 of U.S. Patent No. 11,250,275.
Claims 1-20 of the current application recite similar limitations as claims 1-8, 12 and 13 of U.S. Patent No. 11,250,275 as follows:
Current Application 17/568,365
U.S. Patent No. 11,250,275
1. An information processing system comprising: at least one vehicle; and a server configured to communicate with the at least one vehicle, wherein the at least one vehicle acquires an image obtained by imaging an outside and an imaging position of the image, the at least one vehicle or the server generates, based on at least the image, floating substance information on an atmospheric floating substance around the imaging position, and a substance presence area, based on display information that includes the floating substance information and the imaging position is superimposed and displayed on a map.
2. The information processing system according to claim 1, wherein the image is obtained by further imaging a landscape outside the at least one vehicle and a humidity outside the at least one vehicle.
3. The information processing system according to claim 1, wherein the server stores at least one pair of the floating substance information and the imaging position corresponding thereto, and provides display information to a client, the display information including the at least one pair of the stored floating substance information and the stored imaging position corresponding thereto.
1. An information processing system comprising: at least one vehicles; and a server configured to communicate with the at least one vehicle, wherein the at least one vehicle acquires an image obtained by imaging a landscape outside the at least one vehicle, a humidity outside the at least one vehicle, and an imaging position of the image, the at least one vehicle or the server generates, based on the image and the humidity, floating substance information on an atmospheric floating substance around the at least one vehicle, the server stores at least one pair of the floating substance information and the imaging position corresponding thereto, and provides display information to a client, the display information including the at least one pair of the stored floating substance information and the stored imaging position corresponding thereto, and a floating substance presence area, based on the display information that includes the floating substance information and the imaging position, is superimposed and displayed on a map.
4. The information processing system according to claim 3, wherein the at least one vehicle or the server generates the floating substance information indicating that the atmospheric floating substance around the at least one vehicle contains a substance that is different from any of water, pollen, and yellow dust, when a contrast of the image is lower than a first reference value, a tint of the image is different from a reference color, and the humidity is lower than a second reference value.
2. The information processing system according to claim 1, wherein the at least one vehicle or the server generates the floating substance information indicating that the atmospheric floating substance around the at least one vehicle contains a substance that is different from any of water, pollen, and yellow dust, when a contrast of the image is lower than a first reference value, a tint of the image is different from a reference color, and the humidity is lower than a second reference value.
5. The information processing system according to claim 4, wherein the at least one vehicle or the server generates the floating substance information indicating that the atmospheric floating substance around the at least one vehicle contains water, when the contrast of the image is lower than the first reference value and the humidity is equal to or higher than the second reference value.
3. The information processing system according to claim 2, wherein the at least one vehicle or the server generates the floating substance information indicating that the atmospheric floating substance around the at least one vehicle contains water, when the contrast of the image is lower than the first reference value and the humidity is equal to or higher than the second reference value.
6. The information processing system according to claim 4, wherein the at least one vehicle or the server generates the floating substance information indicating that the atmospheric floating substance around the at least one vehicle contains pollen or yellow dust, when the contrast of the image is lower than the first reference value and the tint of the image is the reference color.
4. The information processing system according to claim 2, wherein the at least one vehicle or the server generates the floating substance information indicating that the atmospheric floating substance around the at least one vehicle contains pollen or yellow dust, when the contrast of the image is lower than the first reference value and the tint of the image is the reference color.
7. The information processing system according to claim 4, wherein the at least one vehicle or the server generates the floating substance information indicating that there is no atmospheric floating substance around the at least one vehicle, when the contrast of the image is equal to or higher than the first reference value.
5. The information processing system according to claim 2, wherein the at least one vehicle or the server generates the floating substance information indicating that there is no atmospheric floating substance around the at least one vehicle, when the contrast of the image is equal to or higher than the first reference value.
8. The information processing system according to claim 3, wherein the at least one vehicle or the server acquires a position of a generation source of the atmospheric floating substance based on a position of the at least one vehicle and the image, upon detecting the generation source from the image reflecting the generation source, and the server provides the display information including the position of the generation source.
6. The information processing system according to claim 1, wherein the at least one vehicle or the server acquires a position of a generation source of the atmospheric floating substance based on a position of the at least one vehicle and the image, upon detecting the generation source from the image reflecting the generation source, and the server provides the display information including the position of the generation source.
9. The information processing system according to claim 8, wherein the server acquires a wind direction at the generation source, and provides the display information including the position of the generation source and the wind direction.
7. The information processing system according to claim 6, wherein the server acquires a wind direction at the generation source, and provides the display information including the position of the generation source and the wind direction.
10. The information processing system according to claim 3, wherein the server acquires a wind direction and wind speed, and the server determines a shape and a size of the substance presence area based on the wind direction and the wind speed.
8. The information processing system according to claim 1, wherein the server acquires a wind direction and wind speed, and the server determines a shape and a size of the floating substance presence area based on the wind direction and the wind speed.


Claims 11-13 and 16-18 of the current application correspond to claims 12 and 13 of U.S. Patent No. 11,250,275.  Claims 14, 15, 19 and 20 of the current application correspond to claims 2 and 3 of U.S. Patent No. 11,250,275.
The table above shows that, although the corresponding claims are not identical, claims 1-20 are not patentably distinct from the reference claim(s) because the examined application claims would be anticipated over the reference claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668                 
/VU LE/Supervisory Patent Examiner, Art Unit 2668